La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.

Hechos

El Sr. Saúl Vélez Rodríguez era empleado de Pueblo International, Inc. (en adelante Pueblo). El 9 de junio de 1988, mientras desmontaba unas cajas en una rampa, su-frió un accidente que le ocasionó una lesión lumbar. El 28 de febrero de 1989, luego de recibir un tratamiento en el Fondo del Seguro del Estado (en adelante F.S.E.), fue dado de alta habilitado para trabajar. En esa misma fecha soli-citó la reinstalación en su puesto. El señor Vélez Rodríguez mantuvo comunicación con Pueblo bajo la creencia de que sería reinstalado. Esto nunca se realizó.
El 18 de octubre de 1991, dos (2) años y ocho (8) meses después de haber solicitado la reinstalación, el señor Vélez Rodríguez instó una demanda contra Pueblo al amparo del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según en.m.en-dada, 11 L.P.R.A. see. 7. Alegó que, a pesar de haber soli-citado la reinstalación a tiempo, Pueblo incumplió con la obligación que le impone el mencionado artículo. Solicitó que se le reinstalara en su empleo; se le pagaran veintio-cho mil ochocientos cuarenta y ocho dólares ($28,848) en salarios no devengados, y tres mil dólares ($3,000) por su-frimientos y angustias mentales.
Pueblo presentó una moción de sentencia sumaria fun-dada en que la demanda estaba prescrita. Sostuvo que el demandante estaba reclamando daños al amparo del Art. 5a, supra, y que al no existir un término prescriptivo en la *504ley para presentar la acción, debía aplicarse, por ser el más análogo, el de un (1) año establecido en el Art. 1868(2) del Código Civil, 31 L.P.R.A. see. 5298(2), para exigir la res-ponsabilidad civil por las obligaciones derivadas de la culpa o negligencia, conforme al Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. También adujo que el término co-menzó a transcurrir a partir de 28 de febrero de 1989, fe-cha en que el señor Veléz Rodríguez solicitó la reinstala-ción, y que al momento en que presentó la demanda, el 18 de octubre de 1991, dicho término no había sido interrum-pido mediante requerimiento extrajudicial alguno.
En su escrito en oposición a la referida moción, el señor Vélez Rodríguez argüyó que el término prescriptivo aplica-ble no era de un (1) año, sino el de tres (3) años dispuesto para las reclamaciones de salarios por el Art. 1867 del Có-digo Civil, 31 L.P.R.A. see. 5297, y la See. 32 de la Ley de Salario Mínimo de Puerto Rico, Ley Núm. 96 de 26 de junio de 1956, según enmendada, 29 L.P.R.A. sec. 246(d)(a). Se-ñaló, además, que había realizado gestiones extrajudicia-les desde la fecha en que fue dado de alta por el F.S.E. dirigidas a interrumpir el término prescriptivo aplicable. Por último, argumentó que el término prescriptivo co-menzó a transcurrir, no desde que venció su derecho a ser reinstalado, sino desde que supo que éste no se le reconocería.
En su réplica a la moción en oposición presentada por el señor Vélez Rodríguez, Pueblo se reafirmó en que el tér-mino prescriptivo aplicable es el de un (1) año. También señaló que en aquellos estados federales donde se ha reco-nocido una causa de acción contra los patronos que despi-den a los empleados, que se hayan acogido a los beneficios provistos por las leyes de compensaciones por accidentes del trabajo se ha dispuesto, ya sea mediante estatuto o por interpretación judicial, el término de un (1) año para reclamar.
*505Así las cosas, el Tribunal Superior acogió la posición de Pueblo y dictó sentencia sumaria. Concluyó que ante la ausencia de un término prescriptive fijado por ley para ini-ciar la acción de reinstalación en el empleo luego de que un obrero es dado de alta por el F.S.E., y su patrono rehúsa reinstalarlo, le era aplicable, por analogía, el término de un (1) año de las acciones de daños y perjuicios. Además, determinó que éste transcurrió sin interrupción.
Inconforme, el señor Vélez Rodríguez acudió ante nos mediante una solicitud de revisión, señalando que el tribunal de instancia erró al determinar que el término pres-criptivo para incoar una acción al amparo del Art. 5a, supra, es de un (1) año y no de tres (3) años.
Decidimos revisar y expedimos el recurso.
Procede que revoquemos la sentencia recurrida debido a que el término prescriptivo más análogo para solicitar la reinstalación en el empleo, los salarios dejados de percibir y los daños al amparo del Art. 5a, supra, es el trienal que comparten la ley que regula el despido injustificado, Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185a-185m, para solicitar indemnización a causa de dicho despido, y la Ley de Salario Mínimo de Puerto Rico, Ley Núm. 96, supra, 29 L.P.R.A. sees. 245-246m, para la reclamación de salarios. Esta conclu-sión requiere que presentemos un breve resumen del desa-rrollo de la protección a los trabajadores contra el despido injustificado tanto en Estados Unidos como en Puerto Rico.
I
A. Doctrina del empleo a voluntad en Estados Unidos
En Estados Unidos existe la doctrina del empleo a vo-luntad {employment at will) la cual establece que un pa-trono en el sector privado puede despedir a un empleado contratado por tiempo indeterminado, con o sin justa cau-sa,*506(1) y que el empleado no tiene por esta acción recurso judicial alguno contra su ex patrono. 1 Larson, Unjust Dismissal Sec. 1.01, págs. 1-2 y 1-3 (1993) De hecho, Estados Unidos es de los pocos países industrializados que no tiene una ley nacional sobre el despido injustificado de sus empleados. J.R. Bellace, A Right of Fair Dismissal: Enforcing a Statutory Guarantee, 16 U. Mich. J.L. Rev. 207, 210-217 (1983).(2) Además, es de los países industrializa-dos donde ocurren más despidos. “The employment at will issue”, The Bureau of National Affairs, Labor Relations Reporter, Labor Special Project Unit, 22 de noviembre de 1982, Vol. III, Núm. 23, Washington D.C., citado en R. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Pubs. Laborales, 1989, pág. 111.
A partir de la aprobación de la Ley Nacional de Relaciones del Trabajo (National Labor Relations Act of 1935), 29 U.S.C. sec. 151 et seq., y de haber sido ésta declarada cons-titucional por el Tribunal Supremo federal, Labor Board v. Jones & Laughlin, 301 U.S. 1 (1937), tanto el Congreso como las legislaturas estatales promulgaron leyes que es-tablecían excepciones a la doctrina del empleo a voluntad a fin de controlar, en algunas circunstancias, los despidos sin justa causa.(3) Sin embargo, en la actuálidad sólo dos (2) *507jurisdicciones tienen un estatuto para reglamentar el des-pido injustificado. El estado de Montana, que fue el pri-mero en aprobar una ley que regula el despido injustificado de empleados por término indefinido, The Montana Wrongful Discharge from Employment Act, HB 241 L.1987, de 1ro de julio de 1987, e Islas Vírgenes que tiene una ley similar, con derecho a la reinstalación, The Virgin Islands Wrongful Discharge Statute, Tit. 24, C.3, secs. 76-79 (1986). Ahora bien, el desarrollo más importante para san-cionar el despido injustificado en el derecho laboral estado-unidense ha sido el de las excepciones, creadas por los tribunales, a la doctrina del empleo a voluntad. Éstos, al enfrentarse a ciertos abusos por parte de algunos patronos hacia sus empleados para los cuales no existía protección legislativa alguna, han creado jurisprudencialmente una serie de remedios mediante la aplicación de varias teorías del common law. De éstas, la más importante es la excep-ción de política pública, la cual establece que un patrono no puede despedir a un empleado contratado por tiempo inde-terminado si el propósito y la intención de tal despido es frustar y subvertir una clara política pública estatal. (4) Larson, supra; Petermann v. International Brotherhood, Etc., 174 Cal.App.2d 184, 344 P.2d 25 (D. Cal. 1959); Frampton v. Central Indiana Gas Company, 260 Ind. 249, 297 N.E.2d 425 (1973), 260 Ind. 249, 297 N.E.2d 425 (1973). Una de las excepciones es la que permite una ac-ción de daños del obrero contra su patrono por haberlo des-*508pedido como represalia .(retaliatory discharge) por haber instado una reclamación de compensación por accidente del trabajo (workmen’s compensation claim). Véase 2A Larson’s Workmen’s Compensation Law Sec. 68.36 (1992).(5)
Frampton v. Central Indiana Gas Company, supra, fue el primer caso en reconocer una acción por retaliatory discharge y el segundo en crear una excepción de política pú-blica a la doctrina del empleo a voluntad. Frampton soli-citó a la Corte Suprema de Indiana un remedio por haber sido despedido de su trabajo como represalia por haber en-tablado una reclamación de compensación por accidente del trabajo. El patrono reclamó su derecho a despedir al empleado debido a que éste era un empleado por tiempo indeterminado y, por lo tanto, le aplicaba la doctrina de empleo a voluntad. íd., pág. 428. La Corte reconoció que, bajo circunstancias ordinarias, un patrono puede despedir a un empleado a voluntad en cualquier momento y sin causa. No obstante, estableció:
[W]hen an employee is discharged solely for exercising a statutory conferred right, an exception to the general rule must be recognized. Id.
El principio cardinal en el caso es la existencia de una fuerte política pública a favor de que estén disponibles los beneficios establecidos por ley para los trabajadores que sufren un accidente del trabajo.(6) Por consiguiente, de per-*509mitirse que el patrono pudiera coartar a sus empleados el ejercicio de sus derechos, destruiría el propósito de la ley, así como libraría al patrono de la obligación de permitir que sus empleados disfruten de los beneficios establecidos. Como la conducta del patrono constituía un acto intencio-nal ilícito, la Corte permitió que el demandante presentara una acción en daños contra aquél para reclamar daños compensatorios y punitivos. Frampton v. Central Indiana Gas Company, supra, pág. 427.(7)
B. El despido injustificado en Puerto Rico
Hasta 1930 existió en Puerto Rico la misma situación que en Estados Unidos. Es decir, los empleados contrata-dos por tiempo indeterminado no tenían a su alcance ac-ción alguna contra su patrono cuando éste los despedía sin justa causa. (8)
*510La Ley Núm. 43 de 28 de abril de 1930 estableció, por primera vez, que los empleados contratados por tiempo indeterminado que fueran despedidos sin justa causa y sin previo aviso, tenían el derecho a recibir de su patrono una compensación equivalente al salario de una semana, quince (15) días o un (1) mes, según fuera el método de pago de su salario. Esta ley fue enmendada por la Ley Núm. 84 de 12 de mayo de 1943, la cual fue dejada sin efecto por la Ley Núm. 50 de 20 de abril de 1949 (29 L.P.R.A. sec. 180n). Al igual que su antecesora, también proveía protección contra el despido sin justa causa. La Ley Núm. 50, supra, fue sustituida por la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, supra. Esta es la ley que regula actualmente el despido injustificado. Su ex-posición de motivos, así como su historial legislativo, muestran la preocupación del legislador de proteger a los trabajadores en la tenencia de empleo y su interés por desalentar la incidencia de despidos injustificados. La Ley provee una indemnización para los empleados contratados por término indefinido que son despedidos sin justa causa. Ésta define específicamente qué es justa causa,(9) Art. 2 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185b, y excluye de la definición de “despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con *511el buen y normal funcionamiento del establecimiento”. (10) El remedio que tiene el ex empleado es una indemnización equivalente a un (1) mes de sueldo, más una (1) semana de compensación por cada año de servicio con el patrono. Art. 1 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185a. La com-pensación provista por la ley es el remedio exclusivo en casos de despido injustificado. Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 526 (1977); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992).(11) Sin embargo, esta exclusividad no se extiende a otras situaciones espe-cíficas dentro del campo laboral en las cuales el trabajador se encuentra protegido por legislación social especial. (12) *512En estos casos, el remedio que se provee es superior al que tiene el trabajador que es despedido sin justa causa y que no se encuentra en estas situaciones específicas. El traba-jador que se encuentra en una de estas situaciones no puede ser despedido en violación a estas leyes. Si esto ocu-rre, como regla general, el remedio que éstas proveen in *513cluye la reinstalación en el empleo, los salarios dejados de percibir y, en algunos casos, los daños que el despido le ocasionó, así como, en ciertas ocasiones, una suma igual por concepto de penalidad. Véase Delgado Zayas, op. cit., págs. 114-115.
Es importante señalar que el Art. 2 de la Ley Núm. 80, supra, fue enmendado por la Ley Núm. 65 de 3 de julio de 1986, para proveer que los empleados despedidos por cola-borar o por hacer expresiones en los foros gubernamenta-les tendrán derecho a su reinstalación y a los salarios de-jados de percibir. 29 L.P.R.A. sec. 185b. El remedio que se concede equipara esta protección a los casos de las situa-ciones protegidas donde se prohíbe el despido.(13)
Una de estas situaciones en donde se prohíbe el despido es la que dispone el Art. 5a, supra. Éste refleja el interés del legislador en proteger a los trabajadores de la situación indeseable de que por haber sufrido un accidente del tra-bajo o contraído una enfermedad en el trabajo, su patrono lo despida sin justa causa, o que cuando regrese dado de alta, no tenga trabajo. Delgado Zayas, op. cit., pág. 189.
En primer lugar, cuando un trabajador sufre un accidente o enfermedad ocupacional que lo inhabilita para *514trabajar y se acoge a los beneficios de la Ley Núm. 45, supra, ésta obliga al patrono a reservarle su empleo, desde el momento que ocurra el accidente y por doce (12) meses. No puede despedirlo. Tan pronto como el trabajador es dado de' alta por el F.S.E., puede solicitar y obtener que se le reponga en su empleo, y el patrono está obligado a reins-talarlo en su trabajo siempre y cuando se cumplan tres (3) requisitos: (1) que la solicitud se haga dentro del término de quince (15) días(14) de haber sido dado de alta definiti-vamente y autorizado a trabajar por el F.S.E., y que no se realice luego de transcurrido doce (12) meses desde la fe-cha del accidente o enfermedad; (2) que el obrero esté mental y físicamente capacitado para desempeñarse en las fun-ciones del empleo que ocupaba, y (3) que dicho empleo subsista al momento de la solicitud. Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994). Le corresponde al pa-trono levantar como defensa que no existe una de estas condiciones para quedar liberado de su obligación. Si el patrono incumple con su obligación, vendrá obligado a reinstalar al empleado. Además, pagará al obrero o a sus beneficiarios los salarios que hubiese devengado el traba-jador de haber sido reinstalado y le responderá de todos los daños y perjuicios que le haya ocasionado.(15) El empleado o sus beneficiarios podrán presentar la reclamación de reinstalación o de daños, o ambas, en un tribunal por ac-ción ordinaria o mediante el procedimiento de reclamación *515de salarios establecido en la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. secs. 3118-3132).(16)
Como podemos notar, la protección que concede esta ley es mayor que la que concede la Ley Núm. 80, supra. Su intención no es conceder una protección meramente econó-mica para el trabajador, sino que pretende proteger, esen-cialmente, la tenencia de empleo. Delgado Zayas, op. cit., pág. 193. De esta manera provee un incentivo mayor para que los patronos no despidan empleados que están disfru-tando de los beneficios que les provee la ley.
H-í 1 — I

Aplicación de la norma

De lo anterior surge que cuando un empleado que estuvo reportado al F.S.E. solicita ser reinstalado en su empleo y cumple con los requisitos establecidos por la ley, y su patrono no lo reinstala, esto constituye un despido.(17) El Departamento del Trabajo y Recursos Humanos ha establecido que “en términos generales el despido ocurre cuando el patrono explícita o tácitamente da por terminado el contrato de trabajo con uno o más empleados, o cuando el patrono se niega explícita o tácitamente a permitir el reingreso del trabajador a su empleo después de este haber estado ausente en aquellas situaciones en que la ley requiere al patrono reservarle el empleo”. M. Morales Reyes, Guía para la interpretación y aplicación de la Ley Núm. 80 *516aprobada el día 30 de mayo de 1976, Departamento del Trabajo y Recursos Humanos, 1979, pág. 1.
Cuando un empleado solicita su reinstalación y no está presente alguna de las excepciones que permite la ley para no reinstalar a un empleado que es dado de alta por el F.S.E., así como tampoco está presente alguno de los su-puestos establecidos por la Ley Núm. 80, supra, considera-dos como justa causa para el despido, nos encontramos ante un despido injustificado.
Al tratarse de un despido injustificado, el término prescriptivo más análogo(18) para solicitar los remedios que *517establece la ley, es el trienal establecido por la Ley Núm. 80, supra, que regula el despido sin justa causa, el cual dispone que los derechos que ésta concede prescriben luego de transcurridos tres (3) años de la fecha efectiva del despido.(19) Art. 12 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 1851.
Varias razones militan en favor de esta conclusión: pri-mero, ambas disposiciones legales tiene identidad de pro-pósitos, esto es, evitar el despido injustificado de emplea-dos; segundo, el término prescriptivo en la Ley Núm. 80, supra, representa la expresión del legislador del término que considera razonable para solicitar una indemnización por despido injustificado; tercero, el plazo trienal ha sido establecido consistentemente en las reclamaciones de in-demnización obrero-patronales, Ley Núm. 80, supra; Ley de Salario Mínimo de Puerto Rico, supra; Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sec. 194 et seq.), que prohíbe el despido por represalia; cuarto, aquí no estamos ante un despido como represalia por haber solicitado una reclamación por accidente del trabajo, sino ante un em-pleado que no fue reinstalado en su empleo luego de haber sido dado de alta por el F.S.E.(20)
*518Abona a la idoneidad de dicho término, que es idéntico al establecido por la Ley de Salario Mínimo de Puerto Rico para la reclamación de salarios, uno (1) de los remedios que provee la Ley de Compensaciones por Accidentes del Trabajo.(21) La definición de “salario” establecida en la Ley de Salario Mínimo de Puerto Rico, incluye los sueldos que el empleado hubiese recibido de haber sido reinstalado en su empleo. La See. 36 de la mencionada ley, 29 L.P.R.A. sec. 246h, señala que el “[término s]alario incluye sueldo, jornal, y toda clase de compensación, sea en dinero, especie, servicio, facilidades o combinación de cualquiera de ellos”. Véanse: Junta Rel. Trabajo v. Orange Crush, 86 D.P.R. 652, 654 (1962), donde se reitera que el término “salario” bajo las disposiciones de la Ley de Salario Mínimo de Puerto Rico incluye toda clase de compensación, y Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 *519(1992), donde se expresa que el período para solicitar un aumento por reclasificación de puesto es el trienal estable-cido por la Ley de Salario Mínimo de Puerto Rico.(22) Hay que también tomar en consideración que por tratarse de un estatuto reparador en el área de la legislación obrero-patronal, le asiste una interpretación liberal a favor del empleado. Nazario v. Vélez, 97 D.P.R. 458, 460-461 (1969).
De lo anterior se puede colegir que por ser la situación de Estados Unidos distinta a la prevaleciente en Puerto Rico en lo que respecta a la protección del obrero en casos de despidos injustificados, allá por asemejarse los remedios concedidos a una acción en daños, se justifica el que se aplique por analogía el término prescriptivo de un (1) año de la acción en daños; mientras que aquí, por tratarse de un despido injustificado, con remedios amplios, el término prescriptivo más análogo es el trienal establecido en la le-gislación laboral mencionada.
HH H — i H — i

Comienzo del término prescriptivo

Nos corresponde determinar ahora cuándo debe comen-zar el término prescriptivo de tres (3) años.
Resolvemos que el término prescriptivo debe comenzar a transcurrir desde el día en que el empleado solicita la reinstalación y su patrono no lo reinstala. Conforme a Morales Reyes, op. cit, en ese momento se configura el despido. Hay que recordar que no hay ley alguna que exija *520al patrono que despida a un empleado de forma determi-nada, es decir, por escrito o por cualquier otra clase de aviso. A partir de la aprobación de la Ley Núm. 50, supra, se eliminó la obligación de aviso previo al despido del empleado. Delgado Zayas, op. cit., pág. 123. Tampoco nues-tra legislación obliga al patrono a informarle al trabajador en el momento del despido, ni luego de ello, las razones que tuvo para despedirlo, excepto cuando va a defenderse en una acción judicial. Id. Lo anterior, constituye una gran dificultad para determinar en qué momento un empleado es despedido. Por ello, se justifica una fecha fácilmente identificable y que le ofrezca al trabajador un aviso de cuándo puede ejercitar sus derechos.
En el caso ante nos, el demandante solicitó su reinsta-lación el 28 de febrero de 1989. Desde esa fecha comenzó a decursar el término prescriptivo de tres (3) años. El 18 de octubre de 1991, aproximadamente (2) dos años y ocho (8) meses más tarde, presentó la demanda contra Pueblo en la que reclamó los beneficios del Art. 5a, supra. Por consi-guiente, su reclamación no está prescrita.
Por todo lo antes expuesto, se dictará sentencia revo-cando la dictada por el tribunal de instancia y se devolverá el caso a dicho foro para que se continúen los procedimientos.
El Juez Asociado Señor Hernández Denton disintió con opinión escrita, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Fuster Berlingeri está con-forme con las partes II y III de la opinión mayoritaria.
*521- O -

 “[F]or good cause, for no cause or even for cause morally wrong.” Payne v. Railroad Company, 81 Tenn. 507, 519-520 (1884).


 En el artículo J.R. Bellace, A Right of Fair Dismissal: Enforcing a Statutory Guarantee, 16 U. Mich. J.L. Rev. 207 (1983), se discute la Convención Internacional de Organizaciones Laborales (International Labor Organization Convention) la cual requiere que los empleados de los países que ratifiquen el tratado sólo podrán ser despedidos por justa causa. De los ciento veintiséis (126) países que votaron por la Convención, sólo siete (7), entre ellos Estados Unidos, votaron en contra.


 Véase, por ejemplo, el Título VII de la Ley de Derechos Civiles de 1964 (42 U.S.C. sec. 200e) que prohíbe que los patronos tomen decisiones relacionadas con sus empleados por motivo de raza, color, sexo, origen nacional o religión. Además, véanse las leyes federales que prohíben el discrimen por edad o por incapacidad. The Age Discrimination in Employment Act of 1967 (29 U.S.C. sec. 621 et seq.); The Rehabilitation Act of 1973 (29 U.S.C. sec. 791 et seq.). Otro paso significativo ha sido la aprobación de la Uniform Law Commissioner’s Model Employment Termination Act en la Conferencia anual del Uniform Law Commissioners, el 8 de agosto de 1991, y la recomendación de que fuera promulgada en todos los estados. De nuestra investiga-*507ción surge que ésta aún no ha sido aprobada por legislatura estatal alguna. Las disposiciones de la ley se alejan de la doctrina del empleo a voluntad debido a que sólo permite el despido por justa causa. 1 Larson, Unjust Dismissal Cap. 1, pág. 10.1 (1993).


 Entre las excepciones de violación de política pública que se han reconocido están las siguientes: despedir a un empleado por rehusarse a cometer o participar en un acto criminal o ilegal; por reclamar bajo leyes protectoras del trabajo; por perte-necer a una unión obrera; por negarse a someterse a una prueba de polígrafo, de alcohol o de drogas, o a la prueba del S.I.D.A. Véase Larson, supra, Caps. 6 y 7.
Las excepciones de política pública han sido aplicadas por las Cortes Supremas de 37 estados. Larson, supra, Sec. 2.18, pág. 2-18. En Puerto Rico la adoptamos en Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 65-66 (1986).


 Las jurisdicciones que han tratado este asunto judicialmente han reconocido una acción de daños (tort). Frampton v. Central Indiana Gas Company, 260 Ind. 249, 297 N.E.2d 425 (1973); Sventko v. Kroger Co., 69 Mich.App. 644, 245 N.W.2d 151 (1976); Kelsay v. Motorola, Inc., 74 Ill.2d 172, 384 N.E.2d 353 (1978); Brown v. Tanscon Lines, 284 Or. 597, 588 P.2d 1087 (D. Or. 1978); Lally v. Copygraphics, 173 N.J.Super. 162, 413 A.2d 960 (1980); Murphy v. City of Topeka-Shawnee City, Ft., 6 Kan.App.2d 489, 630 P.2d 186 (D. Kan. 1981); Roberie v. Gulf Oil Corp., 545 F. Supp. 298 (W.D. La. 1982); Darnell v. Impact Industries, Inc., 105 Ill.2d 158, 473 N.E.2d 935 (1984); Firestone Textile Co. Div. v. Meadows, 666 S.W.2d 730 (1984); Hansen v. Hannah’s, 100 Nev. 60, 675 P.2d 394 (D. Nev. 1984).


 A principios de este siglo, varias legislaturas estatales establecieron leyes de compensación por accidentes del trabajo para brindar a los obreros un remedio más efectivo para accidentes relacionados con el trabajo que los establecidos por las ac-*509dones de daños y perjuidos. Mediante estas acdones se podía conseguir una indem-nización mayor, pero era necesario probar la negligencia del patrono. Sin embargo, defensas como la asunción de riesgos y la negligencia contributoria, en ocasiones, impedían que se otorgara la compensación. Por el contrario, las leyes de compensa-ción por accidentes del trabajo proveían asnada económica y tratamiento médico in-mediato, libre de las complejidades de una acción ordinaria de daños. Por tal razón, los empleados cedieron la compensación completa por los daños, tanto económicos como los no económicos, a cambio de unos beneficios módicos, pero seguros. Por su parte, los patronos asegurados tenían inmunidad en acciones de daños relacionados con accidentes del trabajo aun cuando hubiere mediado negligencia de su parte. Véase 2A Larson’s Workmen’s Compensation Law Sec. 5.30 (1992). Puerto Rico se unió a esta corriente en 1918. Véanse, además: Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907 (1993); Santiago Hodge v. Park Davis & Co., 126 D.P.R. 1 (1990).


 Otros estados han legislado para evitar este tipo de represalia, e invariable-mente proveen algún tipo de remedio para estos casos. Ariz. Const. Act. 18, Sec. 3; Cal. Labor Code Sec. 132(a) (1973); Pía. Stat. Ann. Sec. 440.205 (West 1979); Hawaii Rev. Stat. Sec. 378-32(2) (1976); Me. Rev. Stat. tit. Sec. Ill (West 1971); Md. Ann. Code Art. 101, Sec. 39A(a) (1979); Mo. Rev. Stat. Sec. 287.780 (1973); N. J. Worker’s Comp. Law Sec. 120 (McKinney Supp. 1980); N.C. Gen.Stat. sec. 97-6.1 (1979); Ohio Rev.Code sec. 4123.90 (1979); Okla. Stat. Ann. tit. 85, Sec. 5 (West Sup.1980); Or. Rev. Stat. Sec. 659.410; S.C. Code Ann. Sec. 41.1.80 (Law Co-op. Supp. 1986); Tex Rev. Civ. Stat. Ann. Art. 8307(c) (Vernon Supp. 80) (West 1971); Wis. Stat. Ann. See. 102.35 (West 1973 and Supp. 1980). Además, existe la ley federal Longshoremen’s and Harbor Worker’s Compensation Act.
Estas leyes varían grandemente en sus detalles y en los remedios que proveen. Larson, Unjust Dismissal, supra, págs. 6-45 a 6-49.


 Excepto los empleados del comercio. Según dispuesto en el Código de Comer-cio, si un empleado de comercio contratado sin tiempo fijo era despedido sin justa *510causa, tenía derecho a que se le pagara una compensación por el despido.


 “Se entenderá por justa causa para el despido de un empleado de un esta-blecimiento:
“(a) Que el obrero siga un patrón de conducta impropia o desordenada.
“(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento.
“(c) Violación reiterada por el empleado de las reglas y reglamentos razonables establecidas para el funcionamiento del establecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento.
. “(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cam-bios en los servicios rendidos al público.
“(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocurrir el despido.” 29 L.P.R.A. sec. 185b.


 Tampoco se considera justa causa para el despido “la colaboración o expre-siones hechas por [el empleado], relacionadas con el negocio de su patrono, en una investigación ante cualquier foro administrativo, judicial o legislativo de Puerto Rico, cuando dichas expresiones no sean de carácter difamatorio ni constituyan divulga-ción de información privilegiada según la ley”. 29 L.P.R.A. sec. 185b.


 No obstante, el remedio que ésta provee no es el exclusivo si con el despido concurren otras actuaciones torticeras independientes al despido. Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992). También existe una excepción al remedio exclusivo en aquellos despidos que frusten o subviertan una clara política pública, como por ejemplo, aque-lla que permite a los trabajadores vindicar sus derechos constitucionales. Arroyo v. Rattan Specialties, Inc., supra, págs. 65-66. La Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m) no aplica cuando están involucrados los convenios colectivos. J.R.T. v. Securitas, Inc., 111 D.P.R. 580, 583-584 (1981).


 Entre las leyes consideradas como legislación social especial se encuentran las siguientes:
1. El Art. 1 de la Ley Núm. 47 de 28 de abril de 1930 (29 L.P.R.A. see. 131) prohíbe el despido de un trabajador con-el propósito de inducirlo a votar en cualquier elección general.
2. La See. 4 de la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. see. 469, conocida como Ley de Madres Obreras, prohíbe el despido de la mujer embarazada.
3. El Art. 8 de la Ley Núm. 130 de 8 de marzo de 1945, según enmendada, 29 L.P.R.A. sec. 69(l)(c), prohíbe el despido por participar en actividades unionales.
4. El Art. 1 de la Ley Núm. 382 de 11 de mayo de 1950 (29 L.P.R.A. see. 136) prohíbe el despido por motivaciones políticas.
5. La See. 24 de la Ley Núm. 96 de 26 de junio de 1956, según enmendada, 29 L.P.R.A. sec. 245w, prohíbe el despido por instar una reclamación contra el patrono o cooperar en una investigación al amparo de la Ley de Salario Mínimo, de cualquiera otra ley laboral o participar en un comité de salario mínimo.
6. El Art. 1 de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146, prohíbe el despido del trabajador por razón de edad, sexo, color, raza, origen o condición social, ideas políticas, ideas religiosas, origen nacional y matrimonio.
*5127. La Ley Núm. 87 de 26 de junio de 1964, según enmendada, 29 L.P.R.A. see. 152, prohíbe el despido porque el empleado haya sido llamado a servir como jurado.
8. La See. 3 de la Ley de Beneficios por Incapacidad Temporal, Ley Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.P.R.A. sec. 203(q), requiere al pa-trono reservar el empleo que desempeñaba el trabajador al momento de comenzar la incapacidad y a reinstalarlo.
9. La See. 5 de la Ley de Protección Social por Accidentes de Automóviles, Ley Núm. 138 de 26 de junio de 1968, según enmendada, 9 L.P.R.A. sec. 2054(3)(B), obliga al patrono a reservar el empleo al trabajador mientras está inhabilitado para trabajar y acogido a los beneficios de ley, y a reinstalarlo.
10. El Art. 3-A de la Ley Núm. 49 de 22 de mayo de 1968, según enmendada, 29 L.P.R.A. sec. 355a, prohíbe el despido de un empleado por negarse a levantar objetos que excedan el peso máximo establecido por ley o reglamento del Secretario del Trabajo y Recursos Humanos de Puerto Rico.
11. La See. 233 de la Ley Núm. 62 de 23 de junio de 1969, según enmendada, 25 L.P.R.A. see. 2084, prohíbe el despido de los empleados llamados a servir en la Guardia Nacional.
12. La See. 29 de la Ley de Seguridad y Salud en el Trabajo, Ley Núm. 16 de 5 de agosto de 1975 (29 L.P.R.A. sec. 361a(a)) prohíbe el despido por presentar una querella contra el patrono o por ejercer los derechos concedidos por esta ley.
13. El Art. 4 de la Carta de Derechos del Veterano Puertorriqueño, Ley Núm. 13 de 2 de octubre de 1980, según enmendada, 29 L.P.R.A. see. 814, requiere que se reponga al veterano en el mismo trabajo que desempeñaba al tiempo de ser llamado a las Fuerzas Armadas.
14. El Art. 24 de la Sec. VII de la Ley Especial para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1985 (8 L.P.R.A. see. 523(14)) prohíbe el despido de un empleado por haber autorizado una retención de salario para el pago de pensio-nes alimentarias o por haber sido requerido por el tribunal al patrono a hacer tal retención.
15. El Art. 4 de la Ley Núm. 49 de 27 de junio de 1987 (15 L.P.R.A. see. 1104) prohíbe el despido mientras el empleado se encuentra en licencia deportiva especial.
16. El Art. 3 de la Ley Núm. 69 de 6 de jubo de 1985 (29 L.P.R.A. see. 1323) prohíbe el despido por razón de sexo.
17. El Art. 16 de la Ley de Seguro Social para Choferes y Otros Empleados, Ley Núm. 428 de 15 de marzo de 1950, adicionado por la Sec. 1 de la Ley Núm. 16 de 15 de abril de 1988 (29 L.P.R.A. sec. 693a), obliga al patrono a reservar el empleo que desempeñaba el trabajador al momento de comenzar la incapacidad y a reinstalarlo.
18. El Art. 4 de la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155c) prohíbe el despido por rechazar conducta del patrono constitutiva de hostigamiento sexual.
19. El Art. 9 de la Ley para Regular las Operaciones dé Establecimientos Co-merciales, Ley Núm. 1 de 1ro de diciembre de 1989 (29 L.P.R.A. see. 308) prohíbe el despido del empleado que se niegue a que se fraccione o altere su horario de trabajo para la empresa acogerse al nuevo horario de trabajo que permite esta ley.
*51320. El Art. 2 de la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. see. 194a) prohíbe el despido de un empleado que ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testimonio o información ante un foro legislativo, administra-tivo o judicial.
21. El Art. 13 de la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. see. 511), adicionado por la Ley Núm. 53 de 30 de agosto de 1992, prohíbe el despido de per-sonas con impedimentos.
Puerto Rico está considerado como una de las jurisdicciones más liberales, en términos de la legislación laboral, en Estados Unidos. Larson, Unjust Dismissal, supra, Sec. 10.40, pág. 10-258.91; Weatherly v. International Paper Co., 648 F. Supp. 872, 877 (D. P.R. 1986).


 Existen otras situaciones en las que se prohíbe el despido del empleado pero no se incluye el remedio de reinstalación. Las Sees. 2 y 5 de la Ley Núm. 17 de 17 de abril de 1931, según enmendada, 29 L.P.R.A. secs. 172 y 175(5), prohíben el despido por haber gastado el obrero su salario en un lugar, de un modo, o con una persona determinada, o porque no habite propiedad del patrono o su mandatario. Para estos casos la ley provee un remedio penal. También prohíbe el despido por negarse el obrero a que se le descuente de su salario determinadas sumas para ser donadas a instituciones benéficas. En este caso, el remedio que provee es de carácter económico.


 El propósito de la notificación de los quince (15) días es evitar que el patrono levante como defensa que no repuso al empleado porque no sabía que éste había sido dado de alta y que estaba disponible para trabajar. De esta forma se establece una fecha cierta como límite de responsabilidad del patrono. Si transcurren los quince (15) días sin que el obrero solicite su reposición, éste pierde su derecho. El patrono estará libre entonces de llenar el puesto con otro empleado. Delgado Zayas, op. cit.


 La protección del empleo que establece esta ley se ha extendido legislativa-mente a otras situaciones tales como: la Ley de Beneficios por Incapacidad Temporal, supra, la Ley de Protección Social por Accidentes de Automóviles, supra, y la Ley de Seguro Social para Choferes y Otros Empleados, supra.


 La característica esencial de este procedimiento es su naturaleza sumaria. Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660, 665 (1987). La Sec. 1 de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3118) establece que el proce-dimiento puede ser utilizado por todo “obrero o empleado [que] tuviere que reclamar de su patrono cualquier derecho o beneficio, o cualquier suma por concepto de com-pensación por trabajo o labor realizadas para dicho patrono, o por compensación en caso de que dicho obrero o empleado hubiere sido despedido de su empleo sin causa justificada”.


 La parte demandada, en su solicitud de sentencia sumaria, no expuso las razones que tuvo para no reinstalar en su empleo al demandante basándose en que resultaban impertinentes debido a que la petición se fundamentaba exclusivamente en la defensa de prescripción.


 Sobre la técnica de las analogías expone Puig Brutau:
“Cuando las normas no contemplan el supuesto específico del caso que se ha de resolver, existe una laguna legal; pero si el intérprete advierte que está previsto otro supuesto semejante al planteado y en los dos aprecia identidad de razón, podrá apli-car por analogía la norma del caso regulado al que no lo está, porque la misma razón justifica la identidad de la consecuencia.” (Énfasis suplido). J. Puig Brutau, Introduc-ción al Derecho Civil, Barcelona, Ed. Bosch, 1982, págs. 337-338.
La técnica de las analogías fue adoptada por este Tribunal en Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 745 (1981). En dicho caso, el demandante reclamó daños bajo las disposiciones de la Ley Núm. 100, supra, que prohíben el discrimen racial. Como esta acción no tenía término prescriptivo para ejercitarla, aplicamos el término análogo de un (1) año. Señalamos que este término prescriptivo se había hecho extensivo a otras acciones indemnizatorias de naturaleza similar a las acciones derivadas de la culpa o negligencia a que se refiere el Art. 1802 del Código Civil, 32 L.P.R.A. see. 5141. Aplicamos la regla establecida en Muriel v. Suazo, 72 D.P.R. 370, 371 (1951), por ser la más análoga. Éste reconoció la existencia en Puerto Rico de una causa de acción de daños y perjuicios por discrimen racial bajo la Ley de Derechos Civiles de Puerto Rico. Cabe señalar que en este caso, el señor Olmo reclamó que el plazo prescriptivo aplicable era el trienal establecido en la Ley de Salario Mínimo. Determinamos que esta última hacía referencia a la prescripción de la reclamación de salarios y no a la de discrimen racial. Por tal razón señalamos:
“La analogía más estrecha en este caso es claramente con la regla de Muriel. Lo que se solicita[n] aquí son daños por discrimen racial culposo y no por salarios sin percibir.” (Énfasis en el original.) Olmo v. Young & Rubicam of P.R., Inc., supra, pág. 746.
También ofrecimos las siguientes razones para establecer el plazo prescriptivo de un (1) año:
“...la razón de la brevedad del plazo de un año reside, entre otros factores, en la necesidad de que el lapso de tiempo no confunda ni borre los esclarecimientos de la responsabilidad y la evaluación de su cuantía.” Olmo v. Young & Rubicam of P.R., Inc., supra, pág. 747.
Además, indicamos:
“Al igual que en el caso de las acciones indeminizatorias de tipo general, con-viene que el subtipo de las acciones por violación de los derechos humanos se incoe y dilucide con prontitud. La prueba es a menudo evanescente. Puede esfumarse con rapidez. No es vino que madure con los años.” íd.
*517No vemos que esta situación se vaya a dar en el caso ante nos. Además, éste no trata de una acción de daños per se. Por otro lado, debemos recordar que la Ley Núm. 100, supra, protege tanto al empleado como al aspirante a empleo, lo que justifica un término menor. 29 L.P.R.A. see. 146.


 Los únicos términos prescriptivos existentes para acciones por despido in-justificado son el de tres (3) años establecido por la Ley Núm. 80, supra, y la Ley Núm. 151, supra, sobre prohibición de despido por represalia, y la reclamación bajo la Ley Núm. 100, supra, que prescribe al año.


 En el caso Weatherly v. International Paper Co., supra, el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico llegó a la misma conclusión que la nuestra sobre cuál debe ser el término presriptivo para todas las acciones por despido injustificado. El tribunal expresó:
“WRONGFUL DISCHARGE UNDER THE LAW OF PUERTO RICO
“Puerto Rico’s Act No. 80, Article 1 provides that:
“Every employee in commerce, industry or any other business or place of employment ... in which he works for compensation of any kind, under contract without a fixed, time, who is discharged from his employment without good cause shall be entitled to receive from his employer, in addition to the salary he may have earned:
“(a) the salary corresponding to one month as indemnity; [and]
*518“(b) an additional progressive indemnity equivalent to one week for each year of service. (Emphasis added).
“29 L.P.R.A. 185a. Article 2 of Act No. 80, 29 L.P.R.A. 185b, lists those situations considered “good cause” or valid reasons for discharge. A discharge for any reason other than those listed in Article 2 of Act No. 80, or for no reason at all, is considered a wrongful discharge entitling an employee hired for an indefinite term to damages, provided the employee files a claim against the employer within the three year limitation period beginning the effective date of discharge. 29 L.P.R.A. sect. 1851.” (Énfasis en el original.) Weatherly v. International Paper Co., supra, pág. 874.
En su pág. 875 esc. 3, añade lo siguiente en cuanto al término prescriptivo aplicable:
“Though neither party raised the issue, we note that Act No. 80 was not yet enacted when plaintiff was discharged in 1972. At that time, an employee was protected from wrongful discharge by Act No. 50, April 20, 1949, Act No. 80’s predecessor. Other than the additional indemnification allowed by Act No. 80, Act No. 50 provided equal protection from unjust employment termination. However, unlike Act No. 80, Act No. 50 expressed no specific period of limitations to file a claim. Under the law of Puerto Rico when a statute is silent as to the period for prescription, resort is made to the most analogous term provided in the Civil Code. See Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 745 (1981). According to the language of both Act No. 50 and Act No. 80 a claim for wrongful discharge is a claim for indemnification. Hence, the one year statute of limitations for tort claim actions would govern Act 50 claims. See Cortés v. Valdés, 43 P.R.R. 134 (1932); see also, Olmo, supra at 745. When Act^No. 80 was passed the legislature extended the limitations period to three years.” (Énfasis en el original.)


 La Sec. 32 de la referida ley, 29 L.P.R.A. sec. 246d(a), dispone:
“Por el transcurso de tres (3) años prescribirá la acción en reclamación de sala-rios que pueda tener un empleado contra su patrono ... al amparo de cualquier con-trato o ley. Para la prescripción de esta acción el tiempo se contará desde que el empleado cesó en su empleo con el patrono.”


 Véase también, al mismo efecto, el Art. 1867(3) del Código Civil, 31 L.P.R.A. sec. 5297(3), que establece un término prescriptivo de tres (3) años para las reclama-ciones de salarios. Sobre este artículo, equivalente al Art. 1967(3) del Código Civil español, señala el tratadista Luis Diez-Picazo:
“dentro del marco del contrato de servicios, la prescripción trienal afecta a todos los créditos que el trabajador ostenta para la retribución de su trabajo. Por tanto, no sólo respecto del salario en sentido estricto, sino a todas las demás prestaciones de carácter laboral.” L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 209.